White, J.
Appeal from a judgment of the Supreme Court (Bradley, J.), entered December 20, 1993 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ cross motions to dismiss the petition due to petitioner’s lack of standing.
Petitioner is appealing from Supreme Court’s dismissal of his petition in this CPLR article 78 proceeding in which he is challenging respondent City of Albany Board of Zoning Appeals’ issuance of a special use permit to respondent United Cerebral Palsy Association of the Capital District, Inc. authorizing it to construct a parking lot on property it owns in the City of Albany. At oral argument, we were advised that the parking lot has been constructed. As a consequence, this appeal has been rendered moot in view of petitioner’s failure to obtain an injunction protecting his interests during the pendency of this appeal (see, Matter of Caprari v Town of Colesville, 199 AD2d 705; Matter of Center Sq. Assn. v Board of Bldg., Zoning & Hous. Appeals, 195 AD2d 684).
Cardona, P. J., Mercure, Casey and Peters, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.